DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Patterning a light-transmissive member with a heated die and then applying UV light.
Patterning a heated light-transmissive member with a die and then applying UV light.
The species are independent or distinct because they are distinct methods of forming a patterned light-transmissive member. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: based on the examiner’s search these are not found in the same references/searches.
The applicant’s representative Chase Brill elected species (a), corresponding to claims 1-13, without traverse on 3/16/21.

Examiner’s Amendment
Pursuant to the applicant’s election on 3/16/21, non-elected claims 22-36 are canceled.

Response to Amendment
The amended claims overcome the previous rejections.

Allowable Subject Matter
Claims 1-13 and 22-36 are allowed.
The following is an examiner’s statement of reasons for allowance: it was known in the art to pattern a resin to form a light transmitting body over an LED using heat or UV curing, but the examiner did not find using a heated die to pattern the resin followed by irradiation with UV, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are cited in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/PETER BRADFORD/Primary Examiner, Art Unit 2897